Case: 13-11064      Document: 00512689582         Page: 1    Date Filed: 07/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-11064
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 8, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALEX NOEL MENDOZA-CANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CR-4-2


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Alex Noel Mendoza-Cano, federal prisoner # 39625-177, was convicted of
possession of cocaine with intent to distribute and was sentenced to serve 102
months in prison and a five-year term of supervised release. In this appeal, he
challenges the district court’s denial of the motion for reconsideration he filed
with respect to his unsuccessful motion for modification of sentence under 18
U.S.C. § 3582(c)(1)(B). As he did in the district court, Mendoza-Cano insists


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-11064      Document: 00512689582    Page: 2   Date Filed: 07/08/2014


                                   No. 13-11064

that he is entitled to relief because his guidelines calculations were flawed and
because Alleyne v. United States, 133 S. Ct. 2151 (2013), provides for such
relief.
          He is mistaken, and his arguments do not show that the district court
abused its discretion in connection with its rejection of his motions. See United
States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009) (§ 3582(c)(2)); Martinez v.
Johnson, 104 F.3d 769, 771 (5th Cir. 1997). Although Mendoza-Cano invoked
§ 3582(c)(1)(B), his claims do not fit within the confines of that subsection, nor
do these claims fall under the strictures of the other subsections of § 3582(c).
Consequently, the district court did not abuse its discretion by denying his
§ 3582(c) motion. See Evans, 587 F.3d at 672; see also United States v. Garcia,
606 F.3d 209, 212 n.5 (5th Cir. 2010). Because Alleyne does not affect this
conclusion, the district court likewise did not abuse its discretion by denying
his motion for reconsideration. See Martinez, 104 F.3d at 771. The judgment
of the district court is AFFIRMED.




                                         2